 

independent consultant agreement

 

This Independent Consultant Agreement (this “Agreement”) is dated effective as
of the 9th day of October, 2017 (the “Effective Date”).

 

BETWEEN:

 

APPCOIN INNOVATIONS INC., a corporation duly incorporated under the laws of the
state of Nevada with a business address at 561 Indiana Court, Venice, CA 90291

 

(email: jgeiskopf@aol.com)

 

(the “Company”)

 

AND:

 

BRUCE ELLIOTT, an individual having an address at 6 Kermode Road, Crosby, Isle
of Man IM4 4BZ

 

(email: iombruce@gmail.com)

 

(the “Consultant”)

 

WHEREAS: 

 

A.       The Company is engaged in the business providing services to entities
and persons who wish to conduct crypto currency offerings;

 

B.       The Consultant has considerable expertise in the general management of
start-ups, financial and business matters; and

 

C.       The Company wishes to obtain, and the Consultant wishes to provide,
certain services to the Company on the terms and conditions set out in this
Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Consultant
(each, a “Party” and, together, the “Parties”) covenant and agree as follows:

 

1. SERVICES TO BE PROVIDED     1.1 Commencing on the Effective Date, the
Consultant will hold the position of President and provide such services to the
Company as are described in Schedule “A” to this Agreement (the “Services”). The
Consultant will also provide any other services not specifically mentioned in
Schedule “A”, but which, by reason of the Consultant’s capability, he knows or
ought to know are necessary to ensure that the best interests of the Company are
maintained. The Consultant shall be reasonably available to perform the Services
required under this Agreement.

 

 

- 2 -

 



1.2 The Consultant will report to the Board of Directors of the Company (the
“Board”) and will keep the Board informed of all matters concerning the Services
as requested by the Board from time to time.     1.3 The Consultant will perform
the Services to the level of competence and skill one would reasonably expect
from someone who has skills and experience similar to that of the Consultant.
The Consultant shall devote sufficient working time, attention and ability in a
timely manner to the Business of the Company (as defined herein), and to any
associated company, as is reasonably necessary for the proper performance of the
Services pursuant to this Agreement.     1.4 The Consultant will not have any
right or authority, express or implied, to commit or otherwise obligate the
Company in any manner whatsoever, except to the extent specifically authorized
by the Board. The Consultant is not authorized to make any representation,
contract or commitment on behalf of the Company unless, prior to such time, he
is specifically authorized in writing to do so by the Board.     1.5 The
Consultant will faithfully, honestly and diligently serve the Company, use his
best efforts to promote the best interests of the Company and co-operate with
the Company, and utilize maximum professional skill and care to ensure that the
Services are rendered to the satisfaction of the Company.     1.6 The Consultant
will comply with all applicable rules, laws and regulations, and all applicable
Company policies (to the extent they have been provided to Consultant by the
Company), having application to the carrying out and performance of his
obligations under this Agreement.     1.7 At all times while on the Company’s
premises or representing the Company in any other location in connection with
the provision of the Services, the Consultant will observe the Company’s rules
and regulations with respect to conduct, health, safety and protection of
persons and property.     2. INDEPENDENT CONSULTANT RELATIONSHIP     2.1 It is
expressly agreed that the Consultant’s relationship with the Company is that of
an independent contractor in performing the Services under this Agreement, and
nothing in this Agreement is intended to, or shall be construed to, create a
partnership, agency, joint venture, employment or similar relationship between
the Consultant and the Company.     2.2 The Consultant will not be entitled to
any of the benefits that the Company may make available to its employees from
time to time, including, but not limited to, group health or life insurance,
profit-sharing or retirement benefits. The Company will not pay any contribution
to any pension plan, employment insurance or withholding taxes, nor provide any
other contributions or benefits, which might be expected in an employer-employee
relationship on behalf of the Consultant.     2.3 The Consultant is solely
responsible for, and will file on a timely basis, all tax returns and payments
required to be filed with or made to any federal, state or local tax authority
with respect to the performance of the Services and the consideration therefor
under this Agreement.

 

 

- 3 -

 



2.4 The Consultant is solely responsible for, and must maintain adequate records
of, expenses incurred in the course of performing the Services.     2.5 The
Consultant represents and warrants that the Consultant has the right to provide
the Services to the Company without violation of obligations to others and that
any advice, information and documents given by the Consultant to the Company
under this Agreement may be used fully and freely by the Company, unless
otherwise so designated orally or in writing by the Consultant at the time of
communication of such information.     3. CONSIDERATION FOR SERVICES     3.1 As
compensation for carrying out the Services during the term of this Agreement,
the Company agrees to pay to the Consultant a signing bonus of $7,500, payable
within 30 days of the Effective Date, and a consulting fee in the amount of
$10,000 USD per month to be reviewed by the Board on or before January 2018 to
approve a compensation change to $12,000 per month. All fees to be paid on a
monthly basis at the beginning of each month for the current month, payable in
GBP converted at current day exchange rate.     3.2 Subject to compliance with
all applicable securities laws, the Company will grant, within 60 days of the
Effective Date, to the Consultant 200,000 stock options (“Share Option”) at a
price of $0.10 per option share.     3.3 The Share Option granted in section 3.2
shall vest in accordance with the following schedule:

 

  (a) 1/3 of the Share Option shall vest immediately;         (b) 1/3 of the
Share Option shall vest on the 12 month anniversary of the grant date; and      
  (c) 1/3 of the Share Option shall vest on the 24 month anniversary of the
grant date.

 

3.4 The Consultant will be granted a one-time equipment allowance of $3,500 to
purchase a company issued computer/laptop, monitor, docking station, keyboard,
mouse.     3.5 Unless otherwise waived by the Company, the Consultant will
submit monthly reports to the Company showing the amount of hours worked by the
Consultant on behalf of the Company during that period.     3.6 The Consultant
may incur expenses in the name of the Company, provided such expenses relate
solely to the carrying out of the Services pursuant to this Agreement. The
Consultant will, as soon as practicable, forward all invoices for expenses
incurred on behalf of the Company and the Company agrees to pay said invoices
within 30 days of receipt. Any expenses of $500 or greater incurred by the
Consultant in connection with the carrying out of the Consultant’s duties
pursuant to this Agreement must be approved by the Company in writing prior to
the incurring of such expenses by the Consultant, unless pre-approval is
impractical or impossible.

 

 

- 4 -

 



4. TERM AND TERMINATION     4.1 This Agreement will commence on the Effective
Date and will continue for twelve (12) months (the “Term”), unless terminated in
accordance with Section 4.3 or renewed in accordance with Section 4.2.     4.2
Notwithstanding Section 4.1, this Agreement will automatically be renewed for
subsequent terms of twelve (12) months unless the Company provides written
notice to the Consultant by no later than 90 days prior to the last day of the
applicable Term of its intention to not renew this Agreement. If this Agreement
is renewed, the Board will perform an annual review of compensation paid to the
Consultant, at the time such renewal is offered to the Consultant.     4.3
Notwithstanding Section 4.1, this Agreement may be terminated at any time by:

 

  (a) the Consultant giving at least 90 days advance notice in writing to the
Company;         (b) the Company by giving at least 90 days advance notice in
writing to the Consultant; or         (c) the Company without notice in the
event that the Consultant: (i) breaches any term of this Agreement; (ii)
neglects the Services or any other duty to be performed by the Consultant under
this Agreement; (iii) engages in any conduct which is dishonest, or damages the
reputation or standing of the Company; (iv) is convicted of any criminal act;
(v) engages in any act of moral turpitude; (vi) files a voluntary petition in
bankruptcy; or (vii) is adjudicated as bankrupt or insolvent.

 

4.4 Upon termination of this Agreement for any reason, the Consultant shall
promptly deliver the following in accordance with the directions of the Company:

 

  (a) a final accounting, reflecting the balance of expenses incurred on behalf
of the Company as of the date of termination;         (b) all documents
pertaining to the Company or this Agreement, including, but not limited to, all
Confidential Information, books of account, correspondence and contracts; and  
      (c) all equipment and any other property belonging to the Company.

 

4.5 If this Agreement is terminated for any reason set forth in Section 4, then
the Consultant will be entitled to the fees earned to the effective date of
termination and any expenses incurred on behalf of the Company prior to the
effective date of termination which are otherwise reimbursable by the Consultant
pursuant to the terms of this Agreement.     4.6 The definitions contained in
this Agreement and the rights and obligations contained in this Section 4 and in
Sections 5, 6, 7 and 8 will survive any termination or expiration of this
Agreement.

 

 

- 5 -

 

 

4.7 Upon the termination of this Agreement for whatever reason, the Consultant
shall upon the request of the Company, immediately resign, without claim for
compensation or severance of any kind whatsoever, from all offices and
directorships held by him in the Company or any affiliated company and in the
event of their respective failure to do so the Company is hereby irrevocably
authorized to appoint its designated person in their respective names and on
their behalf to execute any documents and to do all things requisite to give
effect thereto.     4.8 The Consultant shall not, at any time after the
termination of this Agreement, represent himself as being in any way connected
with or interested in the business of the Company.     5. CONFIDENTIALITY    
5.1 For the purposes of this Agreement, “Confidential Information” means
information, whether or not originated by the Consultant, that relates to the
business or affairs of the Company, its affiliates, clients, sales personnel or
suppliers and is confidential or proprietary to, about or created by the
Company, its affiliates, clients or suppliers (whether or not reduced to writing
or designated or marked as confidential), including, but not limited to, the
following:

 

  (a) any technical and non-technical information related to the Company’s
business and current, future and proposed products and services of the Company,
including, without limitation, Company Innovations (as defined herein), Company
Property (as defined herein) and the Company’s information concerning research,
development, design and product details and specifications, financial
information, procurement requirements, engineering and manufacturing
information, and business plans;         (b) information relating to strategies,
research, communications, business plans and financial data of the Company;    
    (c) any information of or regarding the Company and its business which is
not readily publicly available;         (d) work product resulting from or
related to work or projects performed, or to be performed, for the Company or
its affiliates, including, but not limited to, the methods, processes,
procedures, analysis, techniques and audits used in connection therewith;      
  (e) any intellectual property contributed to the Company, and any other
technical and business information of the Company and its affiliates which is of
a confidential, trade secret and/or proprietary character;         (f) marketing
and development plans, price and cost data, price and fee amounts, pricing and
billing policies, quoting procedures, marketing techniques, methods of obtaining
business, forecasts and forecast assumptions and volumes, current and
prospective client lists, and future plans and potential strategies of the
Company that have been or are being discussed;         (g) information belonging
to third parties or which is claimed by third parties to be confidential or
proprietary and which the Company has agreed to keep confidential; and

 

 

- 6 -

 



  (h) any other information that becomes known to the Consultant as a result of
this Agreement or the services performed hereunder, including information
received by the Company from others, that the Consultant, acting reasonably,
believes is confidential information or that the Company takes measures to
protect.

 

5.2 The Consultant’s obligations under this Section 5 do not apply to any
Confidential Information that the Consultant can demonstrate: (a) was in the
public domain at or subsequent to the time the Confidential Information was
communicated to the Consultant by the Company through no fault of the
Consultant; (b) was rightfully in the Consultant’s possession free of any
obligation of confidence at or subsequent to the time the Confidential
Information was communicated to the Consultant by the Company; or (c) was
independently developed by the Consultant without use of, or reference to, any
Confidential Information communicated to the Consultant by the Company. A
disclosure of any Confidential Information by Consultant in response to a valid
order by a court or other governmental body or as otherwise required by law will
not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes, provided, however, that the Consultant
provides prompt prior written notice thereof to the Company to enable the
Company to seek a protective order or otherwise prevent the disclosure.     5.3
The Consultant acknowledges that the Confidential Information is a valuable and
unique asset of the Company and that the Confidential Information is and will
remain the exclusive property of the Company. The Consultant agrees to maintain
securely and hold in strict confidence all Confidential Information received,
acquired or developed by the Consultant or disclosed to the Consultant as a
result of or in connection with the Services. The Consultant agrees that, both
during and after the termination of this Agreement, the Consultant will not,
directly or indirectly, divulge, communicate, use, copy or disclose or permit
others to use, copy or disclose, any Confidential Information to any person,
except as such disclosure may be consented to by prior written authorization of
the board of directors of the Company.     5.4 The Consultant may use the
Confidential Information solely to perform the Services for the benefit of
Company. The Consultant shall treat all Confidential Information with the same
degree of care as the Consultant accords to the Consultant’s own confidential
information, but in no case shall the Consultant use less than reasonable care.
The Consultant shall immediately give notice to the Company of any unauthorized
use or disclosure of the Confidential Information. The Consultant shall assist
the Company in remedying any unauthorized use or disclosure of the Confidential
Information.     5.5 All Confidential Information and any materials and items
(including, without limitation, software, equipment, tools, artwork, documents,
drawings, papers, diskettes, tapes, models, apparatus, sketches, designs and
lists) that the Company furnishes to the Consultant, whether delivered to the
Consultant by the Company or made by the Consultant in the performance of the
Services, and whether or not they contain or disclose Confidential Information
(collectively, the “Company Property”), are the sole and exclusive property of
the Company or the Company’s affiliates, suppliers or customers. The Consultant
agrees to treat the Company Property with the same degree of care as the
Consultant treats its own property, but in no case shall the Consultant use less
than reasonable care. Within five (5) days after any request by the Company, the
Consultant shall destroy or deliver to the Company, at the Company’s option: (a)
all Company Property; and (b) all materials and items in the Consultant’s
possession or control that contain or disclose any Confidential Information.

 

 

- 7 -

 



  The Consultant will provide the Company a written certification of the
Consultant’s compliance with the Consultant’s obligations under this Section
5.5.     5.6 During the term of this Agreement, the Consultant will not accept
work, enter into a contract or accept an obligation in breach of the
Consultant’s obligations under Section 7 of this Agreement, or the scope of the
Services to be rendered for Company, under this Agreement. The Consultant
warrants that, to the best of the Consultant’s knowledge, there is no other
existing contract or duty on the Consultant’s part that conflicts with or is
inconsistent with this Agreement.     5.7 The Consultant represents and warrants
that the Consultant has not used and will not use, while performing the
Services, any materials or documents of another company which the Consultant is
under a duty not to disclose. The Consultant understands that, while performing
the Services, the Consultant shall not breach any obligation or confidence or
duty the Consultant may have to any current or former client or employer. The
Consultant represents and warrants that it will not, to the best of its
knowledge and belief, use or cause to be incorporated in any of the Consultant’s
work product, any data software, information, designs, techniques or know-how
which the Consultant or the Company does not have the right to use.     5.8 The
Consultant will indemnify and hold harmless the Company from and against any and
all third party claims, suits, actions, demands and proceedings against the
Company and all losses, costs, damages, expenses, fees and liabilities related
thereto arising out of or related to: (a) an allegation that any item, material
or other deliverable delivered by the Consultant under this Agreement infringes
any intellectual property rights or publicity rights of a third party, (ii) an
alleged breach by the Consultant of any agreement between the Consultant and any
third party, or (ii) any negligence by the Consultant or any other act or
omission of the Consultant, including, without limitation, any breach of this
Agreement by the Consultant.     6. DISCLOSURE AND ASSIGNMENT OF WORK RESULTING
FROM PROVISION OF SERVICES.     6.1 In this Agreement, “Innovations” means all
discoveries, designs, developments, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
trade secrets, know-how, ideas (whether or not protectable under trade secret
laws), mask works, trademarks, service marks, trade names and trade dress.
“Company Innovations” means Innovations that: (a) result or derive from the
provision of the Services or from the Consultant’s knowledge or use of
Confidential Information; (b) are conceived or made by the Consultant
(individually or in collaboration with others) in the course of provision of the
Services; (c) result from or derive from the use or application of the resources
of the Company, its affiliates or suppliers; (d) relate to the Business of the
Company or to actual or demonstrably anticipated research and development by the
Company or its affiliates; or (e) the Consultant, solely or jointly with others,
creates, derives, conceives, develops, makes or reduces to practice during the
Term.

 

 

- 8 -

 

6.2 All Company Innovations shall be the exclusive property of the Company and
the Company shall have sole discretion to deal with Company Innovations. The
Consultant agrees that no intellectual property rights in the Company
Innovations are or shall be retained by him. For greater certainty, all work
done during the Term by the Consultant for the Company or its affiliates is the
sole property of the Company or its affiliates, as the case may be, as the first
author for copyright purposes and in respect of which all copyright shall vest
in the Company or the relevant affiliate, as the case may be.     6.3 The
Consultant agrees to maintain adequate and current records of all Company
Innovations, which records shall be and remain the property of the Company. The
Consultant agrees to promptly disclose and describe to the Company all Company
Innovations. The Consultant hereby does and will irrevocably assign to the
Company or the Company’s designee all of the Consultant’s right, title and
interest in and to any and all Company Innovations and all associated records.  
  6.4 In consideration of the benefits to be received by the Consultant under
the terms of this Agreement, the Consultant hereby irrevocably sells, assigns
and transfers, and agrees in the future to sell, assign and transfer all right,
title and interest in and to the Company Innovations and intellectual property
rights therein, including, without limitation, all patents, copyright,
industrial design, circuit topography and trademarks, and any goodwill
associated therewith in Canada, the United States and worldwide to the Company
and the Consultant shall hold all the benefits of the rights, title and interest
mentioned above in trust for the Company prior to the assignment to the Company,
save and except for any moral rights which the Consultant shall waive. To the
extent any of the rights, title and interest in and to Company Innovations
cannot be assigned by the Consultant to the Company, the Consultant hereby
grants to the Company an exclusive, royalty-free, transferable, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to fully use, practice and exploit those non-assignable
rights, title and interest, including, but not limited to, the right to make,
use, sell, offer for sale, import, have made, and have sold, the Company
Innovations. To the extent any of the rights, title and interest in and to the
Company Innovations can neither be assigned nor licensed by the Consultant to
the Company, the Consultant hereby irrevocably waives and agrees never to assert
the non-assignable and non-licensable rights, title and interest against the
Company, any of the Company’s successors in interest, or any of the Company’s
customers.     6.5 The Consultant agrees to perform, during and after the Term,
all acts that the Company deems necessary or desirable to permit and assist the
Company, at its expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations as provided to the Company under this Agreement. If the Company is
unable for any reason to secure the Consultant’s signature to any document
required to file, prosecute, register or memorialize the assignment of any
rights under any Company Innovations as provided under this Agreement, the
Consultant hereby irrevocably designates and appoints the Company and the
Company’s duly authorized officers and agents as the Consultant’s agents and
attorneys-in-fact to act for and on the Consultant’s behalf and instead of the
Consultant to take all lawfully permitted acts to further the filing,
prosecution, registration, memorialization of assignment, issuance and
enforcement of rights in, to and under the Company Innovations, all with the
same legal force and effect as if executed by the Consultant. The foregoing is
deemed a power coupled with an interest and is irrevocable.

 

 

- 9 -

 

6.6 If the Consultant incorporates or permits to be incorporated any Innovations
relating in any way, at the time of conception, reduction to practice, creation,
derivation, development or making of the Innovation, to the Company’s business
or actual or demonstrably anticipated research or development but which were
conceived, reduced to practice, created, derived, developed or made by the
Consultant (solely or jointly) either unrelated to the Consultant’s work for
Company under this Agreement or prior to the Effective Date (collectively, the
“Out-of-Scope Innovations”) into any of the Company Innovations, then the
Consultant hereby grants to the Company and the Company’s designees a
royalty-free, transferable, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to fully use,
practice and exploit all patent, copyright, moral right, mask work, trade secret
and other intellectual property rights relating to the Out-of-Scope Innovations.
Notwithstanding the foregoing, the Consultant agrees that the Consultant shall
not incorporate, or permit to be incorporated, any Innovations conceived,
reduced to practice, created, derived, developed or made by others or any
Out-of-Scope Innovations into any Company Innovations without the Company’s
prior written consent.     7. NON-INTERFERENCE WITH BUSINESS     7.1 In this
Agreement, “Business of the Company” means the business of providing services
for blockchain initial coin offerings.     7.2 The Consultant agrees that,
during the Term, he will not, on his own behalf or on behalf of or in connection
with any third party, directly or indirectly, in any capacity whatsoever,
including, without limitation, as an employer, employee, principal, agent,
director, officer, joint-venturer, partner, shareholder or other equity holder,
lender or other debt holder, independent contractor, licensor, licensee,
franchisor, franchisee, distributor, consultant, financier, supplier or trustee,
or by or through any company, cooperative, partnership, trust, unincorporated
association or otherwise, anywhere in North America:

 

  (a) carry on, be engaged in, have any financial or other interest in or be
otherwise commercially involved in any endeavour, activity or business which is
in competition with the Business of the Company;         (b) canvass or solicit
the business of (or procure or assist the canvassing or soliciting of the
business of) any customer, prospective customer or supplier of the Company to
supply or purchase any goods or services that are substantially the same as or
in competition with goods or services supplied in the Business of the Company;  
      (c) accept (or procure or assist the acceptance of) any business from any
customer, prospective customer, sales personnel or supplier that is
substantially the same as or in competition with the Business of the Company; or
        (d) supply (or procure or assist the supply of) any goods or services to
any customer, prospective customer, sales personnel or supplier that are
substantially the same as or in competition with the goods or services supplied
in the Business of the Company.

 

 

- 10 -

 



7.3 During the Term, and for a period of one (1) year immediately following the
termination or expiration of this Agreement, the Consultant agrees not to
solicit or induce any customer, prospective customer, supplier, sales personnel,
employee or independent contractor involved with the Company to terminate or
breach any employment, contractual or other relationship with Company, or to
otherwise discontinue or alter such third party’s relationship with the Company.
    7.4 During the Term, and for a period of six (6) months immediately
following the termination or expiration of this Agreement, the Consultant agrees
not to, on his own behalf or on behalf of or in connection with any third party,
directly or indirectly, in any capacity whatsoever, engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including without limitation the repetition or distribution of
derogatory rumours, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or goodwill of
the Company or any of its affiliates, officers, directors, employees,
consultants or advisors.     8. GENERAL     8.1 This Agreement contains the
entire Agreement and obligation between the Parties with respect to its subject
matter. No amendment to this Agreement will be valid or effective unless in
writing and signed by both Parties.     8.2 The Parties agree that the
Consultant’s obligations under this Agreement are of a unique character that
gives them particular value, and that the Consultant’s breach of any of these
obligations will cause irreparable and continuing damage to the Company for
which money damages are insufficient. The Company is entitled to injunctive
relief, a decree for specific performance, and all other relief as may be proper
(including money damages if appropriate), without the need to post a bond.    
8.3 The Consultant acknowledges that the restrictions contained in Section 5, 6
and 7 are, in view of the nature of the Business of the Company, reasonable and
necessary to protect the legitimate interests of the Company, that the Company
would not have entered into this Agreement in the absence of such restrictions
and that any violation of any provision of those Sections could result in
irreparable injury to the Company. The Consultant agrees that, in the event it
violates any of the restrictions referred to in Section 5, 6 and 7, the Company
shall be entitled to such injunctive relief or other remedies at law or in
equity which the Court deems fit.     8.4 The Consultant expressly acknowledges
that this Agreement is reasonable and valid in all respects and irrevocably
waives (and irrevocably agrees not to raise) as a defence any issue of
reasonableness in any proceeding to enforce any provision of this Agreement, the
intention of the Parties being to provide for the legitimate and reasonable
protection of the interests of the Company by providing, without limitation, for
the broadest scope, the longest duration and the widest territory allowable by
law.     8.5 The Consultant agrees to indemnify the Company from all losses,
claims, actions, damages, assessments or demands (including reasonable legal
fees and expenses) which result from negligent acts or omissions of the
Consultant in providing the Services. Notwithstanding the foregoing, the Company
agrees that the Consultant will be covered by the Company’s Directors & Officers
and Employment Practices Liability Insurance, once such insurance is obtained by
the Company.

 

 

- 11 -

 



8.6 Any notice, request, demand or other communication hereunder shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile or email, when
sent, if sent during normal business hours of the recipient, and if not sent
during normal business hours, then on the recipient’s next business day; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt.       Notice shall be sent to the addresses set forth on the first page
of this Agreement or to such other address as either Party may advise the other
in writing from time to time in accordance with this Section 8.6.     8.7 Each
Party will be responsible for all of its own expenses, legal and other
professional fees, disbursements, and all other costs incurred in connection
with the negotiation, preparation, execution and delivery of this Agreement and
all documents and instruments relating hereto. The Parties agree that they have
had adequate opportunity to seek independent legal advice with respect to the
subject matter of this Agreement, and have either obtained such advice or
consciously chosen not to do so with full knowledge of the risks associated with
not obtaining such legal advice.     8.8 If any provision of this Agreement,
including as to term or geographical area, is held to be illegal, invalid or
unenforceable under present or future laws by any court of competent
jurisdiction, such illegality, invalidity or unenforceability shall not affect
the legality, enforceability or validity of any other provisions of this
Agreement or of the same provision as applied to any other fact or circumstance,
and such illegal, unenforceable or invalid provision shall be modified to the
minimum extent necessary to make such provision legal, valid or enforceable.    
8.9 Time shall be of the essence of this Agreement.     8.10 The Consultant may
not sell, assign or transfer any rights or interests created under this
Agreement or delegate any of the Consultant’s duties without the prior written
consent of the Company.     8.11 The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Wherever the singular or masculine or neuter
is used in this Agreement, the same shall be construed as meaning the plural or
feminine or a body politic or corporate and vice versa where the context so
requires.     8.12 This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada, and the federal laws of United
States of America applicable therein, and each Party irrevocably submits to the
exclusive jurisdiction of courts of competent jurisdiction in the Province of
Nevada.     8.13 This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to constitute one and the same instrument. Counterparts may be
executed either in original or electronic form and the Parties agree that any
signature delivered by electronic transmission will be deemed to be the original
signature of the delivering Party.

 

 

- 12 -

 



8.14 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of United States.

 

IN WITNESS WHEREOF, the Parties have signed this Agreement as of the day and
year first written above.

 

APPCOIN INNOVATIONS INC.

 

Per: /s/ Jimmy Geiskopf                     SIGNED, SEALED and DELIVERED by )  
BRUCE ELLIOTT in the presence of: )     )     )   Witness Signature )     ) /s/
Bruce Elliott Witness Name ) BRUCE ELLIOTT   )   Witness Address )     )     )  
  )   Witness Occupation )  

 

 

 

 

Schedule “A”

 

SERVICES

 

Defined terms used but not otherwise defined in this Schedule A have the meaning
ascribed thereto in the Independent Consultant Agreement dated effective October
9, 2017 (the Agreement”) between Bruce Elliott (the “Consultant”) and AppCoin
Innovations Inc. (the “Company”) of which this Schedule A forms part.

 

The Services to be provided by the Consultant under the Agreement are as
follows:

 

  (a) top level responsibility for development and execution of the Company’s
business plan;         (b) develop and deliver business plan, white paper and
ICO documents as well as other related materials;         (c) overall
supervision of the Company’s employees, consultants, contractors and other
representatives;         (d) compiling marketing campaigns to promote the
Company and the Company’s products and business opportunities;         (e)
promoting the Company and the Company’s products and business opportunities
through various social media channels;         (f) being available to the
Company, its affiliates, and program participants for conference calls, as
schedules permit, with the Company to provide the Consultant with a conference
line to use for such calls;         (g) participating in conference calls with
management of the Company on at times to be determined by the Company;        
(h) corporate development for the WENN/Ryde community;         (i) introduce 1-2
solid, quality ICO prospects for the Company; and         (j) any other tasks or
services as may be determined by the Board, acting reasonably.

 

 

 

 

 

